DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.         Claims 1, 2, 7, 23, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2014/0161088, hereinafter Seo) in view of Nogami et al. (US 2020/0374967, hereinafter Nogami).
	Regarding claim 1, Seo discloses a downlink control information (DCI) transmission method applied to a network equipment (para 0050; control information transmitted through DCI), comprising:

Seo does not explicitly disclose that the resource allocation filed is time domain resource allocation.
In an analogous art, Nogami discloses that the resource allocation filed is time domain resource allocation (para 0054; 0096; time domain resource allocation field).It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo’s method by adding Nogami’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 23, Seo discloses a network equipment comprising a processor (para 0021; a processor) configured to perform the method steps of claim 1; and a transceiver configured to transmit the DCI (para 0037; transceiver).
Regarding claims 2, and 26, Seo discloses wherein the configuration value of the time domain resource indicated by the first indication field comprises: a number of OFDM symbols indicated by a time domain resource field (para 0042 and 0044; number of OFDM symbols).

In an analogous art, Nogami discloses that the configuration value of the modulation order indicated by the first indication field comprises: the modulation order determined according to the number of the OFDM symbols indicated by the time domain resource field (para 0141; field indicating modulation order). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo’s method by adding Nogami’s disclosure in order to improve resource allocation of a communication system.
Regarding claims 7 and 29, Seo discloses that the DCI transmission method according to claim 2 , wherein the DCI further comprises at least one of: a flag field (para 0103; flag field), a frequency resource allocation field, a hybrid automatic repeat request (HARQ) process number indication field, a redundancy version field, a transmission block size indication field, and cyclic redundancy check field (para 0052; attaches a CRC to the DCI).

 3.	Claims 3-6 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo/Nogami and further in view of Cheng et al. (US 2010/0074195, hereinafter Cheng).
	Regarding claims 3, and 27, Seo/Nogami does not explicitly disclose 
wherein, when K<=n<=N, the modulation order determined according to the number of the OFDM symbols is a first type of coding mode, the number of the OFDM symbols
is indicated by the time domain resource field , where n is the number of the OFDM symbols indicated by the time domain resource allocation field, N>=K, and N, K are configured values or pre-configured fixed values.

Regarding claim 4, Seo/Nogami does not explicitly disclose wherein, when N<n<=K, the modulation order determined according to the number of the OFDM symbols is a second type of coding mode, the number of the OFDM symbols is indicated by the time domain resource field, where n is the number of the OFDM symbols indicated by the time domain resource allocation field, M>=N, and N, M are configured values or pre-configured fixed values. 
In an analogous art, Cheng discloses wherein, when N<n<=K, the modulation order determined according to the number of the OFDM symbols is a second type of coding mode, the number of the OFDM symbols is indicated by the time domain resource field (para 0025), where n is the number of the OFDM symbols indicated by the time domain resource allocation field, M>=N, and N, M are configured values or pre-configured fixed values (para 0026 and 0027). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo/Nogami’s method by adding Cheng’s disclosure in order to adjust modulation and coding scheme according to system requirements to provide optimal system operation.
Regarding claims 5,  and 28, Seo/Nogami does not explicitly disclose wherein, when n>M, the modulation order determined according to the number of the OFDM symbols is a third type of coding mode, the number of the OFDM symbols is indicated by the time domain resource field, 
In an analogous art, Cheng discloses wherein, when n>M (para 0016), the modulation order determined according to the number of the OFDM symbols is a third type of coding mode, the number of the OFDM symbols is indicated by the time domain resource field, where n is the number of the OFDM symbols indicated by the time domain resource allocation field, and M is a configured values or pre-configured fixed values (para 0019 and 0025). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo/Nogami’s method by adding Cheng’s disclosure in order to adjust modulation and coding scheme according to system requirements to provide optimal system operation.
Regarding claim 6, Seo/Nogami does not explicitly disclose wherein when n=L, the modulation order determined according to the number of the OFDM symbols is a fourth type of coding mode, the number of the OFDM symbols is indicated by the time domain resource field, where n is the number of the OFDM symbols indicated by the time domain resource allocation field, and L is a configured value or pre-configured fixed value.
In an analogous art, Cheng discloses wherein when n=L, the modulation order determined according to the number of the OFDM symbols is a fourth type of coding mode (para 0029), the number of the OFDM symbols is indicated by the time domain resource field, where n is the number of the OFDM symbols indicated by the time domain resource allocation field, and L is a configured value or pre-configured fixed value (para 0031). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo/Nogami’s method by adding Cheng’s disclosure in order to adjust modulation and coding scheme according to system requirements to provide optimal system operation.

s 8, 11, 30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Seo/Nogami and further in view of Papasakellariou (US 2020/0022078, hereinafter Papa).
	Regarding claims 8 and 30, Seo discloses wherein the time domain resource allocation field is used to indicate a configuration value of a first type (para 0030 and 0031); the configuration value of the first type is one of L1 types of configuration values (para 0103; 0094), and the L1 types of configuration values are L1 types of configurations from all or part of configurations of the time domain resource (para 0090 and 0103); wherein the configuration value of the first type comprises a time domain symbol length occupied by a PDSCH (para 0044; 0050 and 0070); L1 is a configured value (para 0160). 
Seo/Nogami does not explicitly disclose an offset value, the offset value represents an offset of the PDSCH relative to a start OFDM symbol or end OFDM symbol of a control resource set.
In an analogous art, Papa discloses an offset value (para 0194; offset field), the offset value represents an offset of the PDSCH relative to a start OFDM symbol or end OFDM symbol of a control resource set (para 0194; 0244). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo/Nogami’s method by adding Papa’s disclosure in order to improve power saving for user equipment.
Regarding claims 11 and 33, Seo further discloses wherein the DCI further comprises at least one of: a DCI format identifier field, a frequency domain resource allocation field, a virtual resource block (VRB)-to-physical resource block (PRB) mapping field, a modulation and coding scheme field, a new data indication field, a redundancy version field, a hybrid automatic repeat request (HARQ) process number indication field, a downlink allocation index indication field, a physical uplink control channel (PUCCH) transmission power control (TPC) (para 0013 and 0103; TPC field) indication field, a PUCCH resource indication field, a physical downlink sharing channel (PDSCH)-to-HARQ feedback time indication field, and a cyclic redundancy check field (para 0052; CRC field).

5.	Claims 9-10 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Seo/Nogami and further in view of Kim et al. (US 2015/0003349, hereinafter Kim).
	Regarding claims 9 and 31, Seo/Nogami discloses wherein the aggregation transmission indication field is used to indicate a configuration value of a second type (para 0054 and 0058); the configuration value of the second type is one of L2 types of configuration values (para 0061; and 0063), and the L2 types of configuration values are L2 types of configurations from all or part of configurations of the aggregation transmission indication field (para 0065 and 0067); wherein the configuration value of the second type comprises an aggregation level (para 0180 and 0196); L2 is a configured value (para 0147 and 0159).
Seo/Nogami does not explicitly disclose that the second type comprises an interval, the interval is an interval between aggregation transmissions.
In an analogous art, Kim discloses that the second type comprises an interval (para 0227 and 0228), the interval is an interval between aggregation transmissions (para 0226; interval between aggregation levels). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo/Nogami’s method by adding Kim’s disclosure in order to monitor a control channel in a wireless communication system.
Regarding claims 10 and 32, Seo discloses wherein the configuration value of the time domain resource and the configuration value of the aggregation transmission indication indicated by the second indication field comprise a configuration value of a third type (para 0054 and 0058); the configuration value of the third type is one of L3 types of configuration values, and the L3 types of configuration values are L3 types of configurations from all or part of configurations of the time domain resource field and the aggregation transmission indication field (para 0065 and 0067); wherein the configuration value of the third type comprises a time domain symbol length occupied 
Seo/Nogami does not explicitly disclose that the second type comprises an interval, the interval is an interval between aggregation transmissions.
In an analogous art, Kim discloses that the second type comprises an interval (para 0227 and 0228), the interval is an interval between aggregation transmissions (para 0226; interval between aggregation levels). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Seo/Nogami’s method by adding Kim’s disclosure in order to monitor a control channel in a wireless communication system.

Conclusion	
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462